—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered November 18, 1996, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.05 [2]).
*548The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.